DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to place both resistive and electrostatic chucks on a printed ceramic green sheet, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection based on United States Patent Application No. 2008/0047952 to Mori et al is presented below.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the conductive patterns for resistive heaters and electrostatic chucking electrode are on the SAME printed ceramic green sheet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims—and appears that this particular limitation is not present in the specification either.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, as the language presented 
Applicant’s arguments, see Remarks, filed 02/16/2021, with respect to the rejection(s) of claim(s) 15 and 17-20 under United States Patent Application No. 2016/0099163 to Nasu et al in view of United States Patent Application No. 2017/0256431 to Parkhe have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of United States Patent Application No. 2016/0099163 to Nasu et al in view of United States Patent Application No. 2008/0029032 to Sun et al.

Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Specifically, the Applicant has amended claim 1 to place the conductive patterns of both resistive heaters and electrostatic chucking, however, there appears to be no text or image support for this limitation or for the remarks for having the resistive heaters and electrostatic chucking on the same green sheet, as searching for terms “both” and “same” result in hits not relating to this limitation.
For the purposes of examining based on the merits, the claims will be interpreted as presented, the conductive members comprising both resistive heaters and electrostatic chucking.
Claims 3-12 are rejected based on their dependency on Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 11 and 12 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2008/0047952 to Mori et al.
In regards to Claim 1, Mori teaches a top plate 1 of a workpiece carrier (see Fig. 1, 2 3A-3C), comprising: a plurality of ceramic green sheets 47, 49 (the green sheets being alumina sintered bodies, [0009, 0046]); and a printed ceramic green sheet 41 having conductive patterns 43, 45 printed thereon, the conductive patterns comprising both resistive heaters 7 and electrostatic chucking electrodes 5 (as shown in the resulting structure of Fig. 3C), the printed sheet being embedded within the plurality of ceramic green sheets (43, 45 after sintering), wherein the plurality of ceramic green sheets are sintered and hardened [0025-0049].  
In regards to Claim 3, Mori teaches the printed sheet further comprises electrical components (electrical supply member 21, 25 and connection member 19, 27) attached to the sheet and coupled to the patterns (as shown in the connections to 5 and 7 relatively in Fig. 2).  
In regards to Claim 9, Mori teaches printed ceramic green sheet comprises alumina, [0009, 0046], A12O3.  
In regards to Claim 11, Mori teaches the conductive patterns comprise a conductive material selected from the group consisting of tungsten [0030-0032].
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0047952 to Mori et al in view of United States Patent No. 6094334 to Bedi et al.
The teachings of Mori are relied upon as set forth in above 102 rejection.
In regards to Claims 4 and 8, Mori teaches implicitly that the resistive heaters form heater traces (as they are a pattern of an electrodes for resistive heating on a plate) but Mori does not expressly teach that the conductive patterns form a coil or that each heater trace having a resistivity of at least 50Q.  
Bedi teaches a resistive heating element 145 in a heater 130 that is below an electrostatic chuck 20 can be a flat coil wound in a spiral shape (Col. 4 lines 60-63), the heater forming a coil/trace with a resistivity of 50 ohms (Col. 5 lines 6-36), wherein the resistance of the heater can be increased or decreased depending on the temperature differential between the plasma sustained temperature of the substrate and the desired substrate processing temperature, which will depend on the process parameters and on the type of process being conducted on the substrate (Col. 5 lines 30-36).
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that the Applicant has not made any showing of criticality shape of the heater that would tend to point toward the non-obviousness of freely selecting any shape such as a coil.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the generic heater of Mori, with one that has a resistivity of 50 Ohms, as taught by Bedi. One would be motivated to do so for the purposes of 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. As Bedi expressly teaches that the resistance/Ohms can be changed based on the desired processing parameters, it is a result effective variable to change the Ohms of the resistance heater. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claims.

Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0047952 to Mori et al in view of United States Patent Application No. 2002/0158328 to Hiramatsu et al.
The teachings of Mori are relied upon as set forth in above 102 rejection.
In regards to Claim 5, Mori does not expressly teach a frame to carry the hardened plurality of green sheets.  
Hiramatsu teaches a top plate of a workpiece carrier (the electrostatic chuck of 101 in Fig. 3 and Fig. 11), comprising: a plurality of ceramic green sheets (as shown in Fig. 8, the green sheets of 50, 50’); and a printed ceramic green sheet 50 having conductive patterns 51, 52, 53, 54 printed thereon, the printed sheet being embedded [0082, 0112] within the plurality of ceramic green sheets, wherein the plurality of ceramic green sheets are sintered [0125-0154] and hardened [0030-0078, 0027-0198].  

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Mori with the teachings of Hiramatsu by adding the frame to the hardened plurality of green sheets for the predictable result of supporting the green sheets as it is known in the field of the art to have a frame support the stack of green sheets. See MPEP 2143, Motivations A-E, G.  
In regards to Claim 6, Mori does not expressly teach the ceramic green sheets are formed of ceramic powder and glass compacted with a binder.  
Hiramatsu teaches the ceramic green sheets are formed of ceramic powder (carbide of nitride ceramic, [0125]) and glass (silicon oxide, metal oxide [0099]) compacted with a binder [0143, 0125, 0129, 0124-0131].  
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a green sheet analogous to that of Mori out of ceramic powder, glass, compacted with a binder, as taught by Hiramatsu, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 6.
In regards to Claim 7, Mori teaches the conductive patterns are made of tungsten [0030-0032] but does not expressly teach the printed conductive patterns comprise a conductive metal in a paste form including a suspension and a dispersant dispensed into patterns.

It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make conductive patterns analogous to that of Mori out of a conductive metal in a paste form including a suspension and a dispersant dispensed into patterns, as taught by Hiramatsu, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 7.
In regards to Claim 10, Mori does not expressly teach the printed ceramic green sheet is made out of aluminum nitride.
Hiramatsu teaches the printed ceramic green sheet comprises aluminum nitride [0126].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a green sheet analogous to that of Mori out of AlN, as taught by Hiramatsu, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 10.
 
Claim 15, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0099163 to Nasu et al in view of United States Patent Application No. 2008/0029032 to Sun et al.
In regards to Claim 15, Nasu teaches an electrostatic chuck 1 Fig. 1, comprising: a top plate 11, comprising: a plurality of ceramic green sheets 110a-f; and a printed ceramic green sheet 110e having conductive patterns 410a printed thereon, the printed sheet being embedded within the plurality of ceramic green sheets (between 110d and 110e), wherein the plurality of ceramic green sheets are sintered and hardened ([0083], sintering implicitly hardening as it is compact afterwards); a cooling plate 12 beneath the top plate; and an adhesive 13 attaching the top plate to the cooling plate [0049-0105].
Nasu does not expressly teach a base plate beneath the cooling plate.
Sun teaches an electrostatic chuck 150, 166 on top of a cooling plate 164 which is beneath the electrostatic chuck and thus also beneath the top plate, with an adhesive 138 or bonding material that bonds 164 to 150, 166 [0030], i.e., an adhesive attaching the top plate to the cooling plate, and a base plate 162 beneath the cooling plate of 164, the base plate 162 supports the enter pedestal of 152 and coupled to the bottom 110 of the chamber 102 and includes passages for routing utilities, such  as fluids, power lines and sensor leads, among other to the base and electrostatic chuck [0025, 0017-0042].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Nasu by adding the base plate beneath the cooling plate as per the teachings of Sun for the predictable purpose of supporting the chuck and cooling plate and coupling them to the bottom of the chamber while including passages for routing utilities, such as fluids, power lines and sensor leads, among other 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 18, Nasu teaches an upper circular platform 110a, 110b, 210, and top surface of 110c above a lower concentric circular base (bottom surface of 110c), the lower concentric circular base 110c having a diameter greater than a diameter of the upper circular platform 110a (as show in the upper diameter of 110 being smaller in Fig. 7).  
In regards to Claim 19, Nasu teaches internal electrodes 210 to electrostatically attach a workpiece to the top plate.  
In regards to Claim 20, Nasu teaches plasma system [0050] and an electrostatic chuck 1 Fig. 1, comprising: a top plate 11, comprising: a plurality of ceramic green sheets 110a-f; and a printed ceramic green sheet 110e having conductive patterns 410a printed thereon, the printed sheet being embedded within the plurality of ceramic green sheets (between 110d and 110e), wherein the plurality of ceramic green sheets are sintered and hardened ([0083], sintering implicitly hardening as it is compact afterwards); a cooling plate 12 beneath the top plate; and an adhesive 13 attaching the top plate to the cooling plate [0049-0105].
Nasu does not expressly teach a processing chamber body having sidewalls and a bottom wall defining a processing region; or a lid coupled to a top portion of the chamber body; and a showerhead between the lid and the processing region.

As it is known to provide a processing chamber for an electrostatic chuck, as taught by Sun, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the electrostatic chuck as taught by Nasu to place it inside of Sun One would be motivated to do so in order to place it in a processing apparatus. See MPEP 2143, Exemplary Rationales A-G.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0099163 to Nasu et al in view of United States Patent Application No. 2008/0029032 to Sun et al and in further view of United States Patent Application No. 2013/0277339 to Willwerth.
The teachings of Nasu are relied upon as set forth in above 103 rejection.
In regards to Claim 17, Nasu does not expressly teach an insulating plate between the cooling plate and the base plate.  
 Willwerth teaches an electrostatic chuck 205, 210 for a pedestal 200, where there is a cooling plate 220, 225 and a base plate 237 that is directly connected to the chamber floor 106 and an insulation plate 230 between the base plate 237 and the cooling plate 220, 225 [0011-0027].
As it is known to provide an insulating plate between a base plate and a cooling plate, as taught by Willwerth, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the electrostatic chuck as taught by Nasu in view of Sun to include an insulation plate between the base plate and cooling plate as 
The resulting apparatus fulfills the limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 6094334 to Bedi, which teaches conductive printing 125, 145 on 120b; United States Patent Application No. 2010/0018648 which teaches a pedestal with an insulating layer 221 on a base 222b.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716